Citation Nr: 1328503	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-31 020	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic suppurative otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1988 to April 2009.  He was deployed to 
Southwest Asia during active service and his military 
decorations include the Air Force Outstanding Unit Award 
with Valor device (denoting combat) with 7 Oak Leaf 
Clusters.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2011 rating decision by the 
Winston-Salem, North Carolina, Regional Office of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the Veteran service connection and a noncompensable 
evaluation for chronic suppurative otitis media of his right 
ear, effective May 1, 2009 (i.e., the date on which his 
entitlement to VA compensation first arose, per 38 C.F.R. 
§ 3.400).  The Veteran filed a timely appeal of the initial 
evaluation assigned.  The Jackson, Mississippi VA Regional 
Office (RO) is now the agency of original jurisdiction over 
the current appeal.  During the pendency of this appeal, a 
December 2012 rating decision awarded the Veteran a 10 
percent evaluation for otitis media of the right ear, 
effective May 1, 2009.  The issue on appeal is therefore 
entitlement to an initial evaluation in excess of 10 percent 
for right ear otitis media.


FINDINGS OF FACT

In August 2013, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant requesting a withdrawal of his appeal with regard 
to the initial 10 percent rating assigned for an original 
award of service connection for chronic suppurative otitis 
media of the right ear, which is currently in appellate 
status.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appeal was certified to 
the Board in February 2013.  After it was transferred to the 
custody of the Board in July 2013, but prior to promulgation 
of an appellate decision, the appellant, in written 
correspondence dated and received by VA in August 2013, 
expressed satisfaction with the 10 percent evaluation 
assigned to his service-connected otitis media of his right 
ear and  expressly withdrew his appeal with regard to the 
issue of entitlement to an initial evaluation greater than 
10 percent for right ear otitis media; hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is therefore 
dismissed.


ORDER

The appeal of the February 2011 rating decision, with 
respect to the issue of the propriety of the initial 
evaluation assigned for an original award of service 
connection for chronic suppurative otitis media of the right 
ear, is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


